De Witt, J.
The demurrer to the respondent’s answer must be sustained. The question before this court now is simply as to the custodianship of the money received from the sale of the agricultural college bonds.
Section 1636, Political Code 1895, directs that immediately upon the receipt of this money, the proceeds for the sale of these bonds, the state treasurer shall turn over the same to the treasurer of the agricultural college. The answer sets up no *80reason why this statute should not be obeyed. It simply alleges, at great length, the actions of the state board of education. It recites the law as to the disbursement of the money, and the supervision and construction of the agricultural college buildings.
There is no question here about the disbursement of the money, and no question before the court as to the supervision and construction of the college building by the state board of education. Those are all matters controlled by the statute. (Political Code 1895, § 1636.)
It is presumed that the executive board of the college and the state board of education are doing their duty. While the respective parties are performing their duties, section 1636 expressly provides who shall be custodian of the funds. That custodian is the treasurer of the agricultural college.
Let the alternative writ be made permanent.

Writ granted.

Pemberton, C. J., and Hunt, J., concur.